In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Richmond County (McElrath, J.), dated November 30, 2007, which, upon a fact-finding order of the same court dated October 5, 2007, made upon the appellant’s admission that he committed an act which, if committed by an adult, would have constituted the crime of criminal possession of a weapon in the fourth degree, adjudged him a juvenile delinquent and placed him in the custody of the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in entering dispositional orders (see Matter of Donnell W., 36 AD3d 926 [2007]). Here, the Family Court carefully considered alternatives to the appellant’s placement, consistent with his best interests and the need for the protection of the community, and properly exercised *1035its discretion in placing the appellant in the custody of the Office of Children and Family Services in a nonsecure facility for a period of 12 months with credit for time spent in detention (id.).
Based upon the serious nature of the crime, the recommendations of the Department of Probation and the Mental Health Services psychologist, and the appellant’s history of prior placement, the Family Court properly found that the least restrictive dispositional alternative was the subject placement (see Family Ct Act § 352.2 [2] [a]).
The appellant’s remaining contentions are without merit. Mastro, J.P, Angiolillo, Garni and Eng, JJ., concur.